UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-----------------------------------------------------------------
                                                                    :
JAMES PLONSEY,                                                      :                CASE NO. 1:18-CV-2104
                                                                    :
          Plaintiff,                                                :
                                                                    :
vs.                                                                 :                OPINION & ORDER
                                                                    :                [Resolving Docs. 13, 15]
GERALDINE LANIGAN, et al.,                                          :
                                                                    :
          Defendants.                                               :
                                                                    :
-----------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Plaintiff claims that Defendants breached an agreement to sell their home health care

business. At the Court’s January 8, 2019 case management conference, it came to light that

Plaintiff’s counsel Elizabeth Zink-Pearson previously represented Defendants. The Court

asked the parties to submit position papers discussing whether Plaintiff counsel’s previous

representation posed an ethical issue.1 The Court construes Defendants’ response as a

motion to disqualify Plaintiff’s counsel.2

          For the following reasons, the Court GRANTS Defendants’ motion to disqualify.

                                                       I.               Background

          Beginning in 2010, Plaintiff counsel’s firm Pearson & Bernard provided legal advice

to Defendants. The firm advised Defendants regarding various Medicare-related issues and

revisions to their business operating agreement.3 The parties also agree that, in 2016, Zink-




1
  Docs. 13, 15. Plaintiff originally filed his response without exhibits. Doc. 14. The Court grants Plaintiff’s
motion to refile the motion with affidavit exhibits.
2
  The Court also would have the power to disqualify counsel sua sponte. See Lamson & Sessions Co. v.
Mundinger, No. 4:08CV1226, 2009 WL 1183217, at *3 (N.D. Ohio May 1, 2009) (collecting cases).
3
  See Docs. 13-1 at 1; 15-1 at 2.
Case No. 1:18-cv-2104
Gwin, J.

Pearson assisted Plaintiff in negotiating and drafting the letter of intent that is at issue in this

lawsuit.4

           However, the parties dispute how far Zink-Pearson’s representation went beyond

these matters. Defendants state that they met with Zink-Pearson in 2012 to discuss

revisions to their corporate records in anticipation of sale.5 Defendants also say that they

shared confidential business information at this meeting, and that Zink-Pearson suggested a

potential purchaser.6 The Defendants unsuccessfully discussed a potential sale with this

buyer. Defendants say that they sought Zink-Pearson’s advice on sale-related matters again

on several occasions between 2013 and 2016.7

           Zink-Pearson, on the other hand, denies that she advised Defendants after 2012.8

She admits that she did suggest a potential buyer at a May 2012 meeting with Defendants.

But she denies that she otherwise advised Defendants regarding the business sale or that

she had access to confidential information.

                                           II.     Discussion

           The Court has inherent power to disqualify an attorney whose representation

presents a conflict of interest.9 In doing so, the Court uses the Ohio Rules of Professional

Conduct as a benchmark.10



4
    Docs. 13-1 at 3; 15-1 at 3-4.
5
    Doc. 13-1 at 2.
6
    Id.
7
    Id.
8
  Doc. 15-1 at 3. Her affidavit includes billing records showing that she did not bill defendants after
September 2012. Id. at 6.
9
  Henry Filters, Inc. v. Peabody Barnes, Inc., 82 Ohio App. 3d 255, 262, 611 N.E.2d 873, 877 (Ohio Ct. App.
1992) (“The trial court has the authority and the duty to prevent a violation of the Code of Professional
Responsibility involving conflicts of interest.”).
10
   See In re Snyder, 472 U.S. 634, 645 n. 6 (1985) (explaining that federal courts may require attorneys to
conform to state ethical rules because state bar admission is a precondition of federal bar admission).
                                                    -2-
Case No. 1:18-cv-2104
Gwin, J.

        Defendants argue that Zink-Pearson’s continued representation violates Ohio Rule

of Professional Conduct 1.9(a), which provides that “[u]nless the former client

gives informed consent, confirmed in writing, a lawyer who has formerly represented a

client in a matter shall not thereafter represent another person in the same or a substantially

related matter in which that person's interests are materially adverse to the interests of the

former client.”11

        Plaintiff’s interests are plainly averse to Defendants’ and Defendants have not given

written informed consent.12 Thus, the only issue is whether this lawsuit is “substantially

related” to the matters in which Zink-Pearson and her firm represented Defendants.13

        There is no dispute that Zink-Pearson advised Defendants regarding a potential sale

of the business in 2012 and suggested a potential buyer. The sale of Defendants’ business

is the same transaction at issue in this lawsuit, albeit to a different purchaser.14 Thus, her

representation violates Rule 1.9.

        Courts disqualifying attorneys for conflict-of-interest violations have also required a

showing that the attorney acquired confidential information from the party seeking

disqualification.15 Because these matters were substantially related, the Court presumes




11
   Ohio R. Prof. Cond. 1.9(a) (emphasis in original).
12
   Zink-Pearson states that her law partner generally handled Defendants’ sale-related business. However,
under Ohio R. Prof. Cond. 1.10(a) her firm’s conflict is imputed to Zink-Pearson.
13
   See Ohio R. Prof. Cond. 1.0(n) (defining “substantially related matter” as “one that involves the same
transaction or legal dispute or one in which there is a substantial risk that confidential factual information that
would normally have been obtained in the prior representation of a client would materially advance the
position of another client in a subsequent matter”).
14
   See Ohio R. Prof. Cond. 1.9(a), Official Comment 2 (“When a lawyer has been directly involved in a
specific transaction, subsequent representation of other clients with materially adverse interests in that
transaction clearly is prohibited.”).
15
   Dana Corp. v. Blue Cross & Blue Shield Mut. of N. Ohio, 900 F.2d 882, 889 (6th Cir. 1990).
                                                        -3-
Case No. 1:18-cv-2104
Gwin, J.

that Defendants disclosed confidential information to Zink-Pearson in the course of her

representation.16

        Although Zink-Pearson asserts that her sale-related advice was limited to her

suggesting a potential buyer, she was admittedly present at a meeting at which a potential

sale was discussed and “any doubts as to the existence of an asserted conflict of interest

must be resolved in favor of disqualification in order to dispel any appearance of

impropriety.”17 Further, the Court finds that Zink-Pearson’s disqualification would not

work any hardship to Plaintiff at this early stage of litigation.

        Because the Court disqualifies Zink-Pearson on these grounds, the Court need not

consider whether her representation would also violate Ohio Professional Rules 3.7 and

1.7.

                                           III.     Conclusion

        For the reasons stated above, the Court GRANTS Defendants’ motion to disqualify.

The Court orders Zink-Pearson to withdraw from representing Plaintiff.


        IT IS SO ORDERED.


Dated: February 8, 2019                                    s/      James S. Gwin
                                                           JAMES S. GWIN
                                                           UNITED STATES DISTRICT JUDGE




16
   See Douglass v. Priddy, 11th Dist. Geauga No. 2013–G–3172, 2014-Ohio-2881, ¶ 27 (“[A] court can
properly assume that confidences were disclosed to the attorney on the subject matter of the representation
during the course of the former representation, so long as the former representation was substantially
related”). This assumption is particularly warranted here given the small size of Zink-Pearson’s firm.
17
   Kala v. Aluminum Smelting & Ref. Co., 688 N.E.2d 258, 266 (1998).
                                                     -4-
